Citation Nr: 1712295	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits based on a pending claim for nonservice-connected pension benefits, to include aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.  The Veteran died in May 2010. The Appellant is the Veteran's son and has been accepted as the substitute party.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania which denied the Appellant's claim for accrued benefits.  Jurisdiction of the file lies with the RO in Atlanta, Georgia where the Appellant resides.  

In August 2016 the Appellant testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. In February 2010, the Veteran indicated that he intended to file a claim in regard to his residence in an assisted living facility.

2. In March 2010, the Veteran submitted a claim for nonservice-connected pension benefits, to include aid and attendance.

3. At the time of his death in May 2010, the Veteran's claim was still pending.

4. In June 2010, the Appellant submitted a claim for entitlement to accrued benefits based on the Veteran's claim for nonservice-connected pension, to include aid and attendance.

5. Throughout the period from the date of claim to the Veteran's death in May 2010, the Veteran's reported total income, less unreimbursed medical expenses, did not exceed the applicable maximum annual pension rate (MAPR) for a Veteran in need of aid and attendance with no dependents.


CONCLUSION OF LAW

The requirements for entitlement to nonservice-connected pension, to include aid and attendance, are met for accrued benefits purposes. 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.274, 3.275, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a Veteran has a claim pending at the time of his death, his surviving spouse or children may be paid periodic monetary benefits, which were due and unpaid, which the Veteran was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the Appellant's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claim and the Appellant takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).
In this case, in February 2010, the Veteran submitted a statement that he intended to file a claim in response to a recent diagnosis of a terminal brain tumor and his admission into an assisted living facility.  Subsequently, in March 2010, the Veteran filed a completed formal claim for nonservice-connected pension benefits with no dependents.  At the time of his death in May 2010, the Veteran's claim had not yet been adjudicated.  

Generally, a Veteran who meets wartime service requirements and who is in need of aid and attendance is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521, 38 C.F.R. §§ 3.3(a)(3), 3.23.  Thus, in order to receive pension, the specified wartime service, aid and attendance, and income requirements must all be met.  See 38 U.S.C.A. § 1521. 

In regard to specified wartime service, the evidence shows that the Veteran served on active duty from August 1943 to March 1946.  By regulation, the period of war for World War II is from December 7, 1941 to December 31, 1946.  See 38 C.F.R. § 3.2.  Accordingly, the Board finds the specified wartime service requirement met as the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war.

Turning to the aid and attendance requirement, 38 C.F.R. § 3.351(b) defines aid and attendance as "helplessness or being so nearly helpless as to require the regular aid and attendance of another person."   38 C.F.R. § 3.351(c) further clarifies that an individual will be considered in need of regular aid and attendance if he or she: (1) "is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less;" (2) is in a nursing home due to mental or physical incapacity; or (3) "[e]stablishes a factual need for aid and attendance under the criteria set forth in [38 C.F.R.] § 3.352(a)."  Included amongst its defining criteria, 38 C.F.R. § 3.352(a) states that an individual qualifies as receiving aid and attendance if he or she has an "incapacity, physical or mental, which requires care or assistance on a regular basis to protect [him or her] from hazards or dangers incident to his or her daily environment."      

In this case, the Board finds that the Veteran required aid and attendance for VA purposes.  Specifically, in his February 2010 statement, the Veteran indicated that he had been diagnosed with a terminal illness and was being admitted into an assisted living facility.  A March 2010 letter from the Ashley Glen Assisted Living Facility (Ashley Glen) indicates that the Veteran was admitted with diagnoses of diabetes and glioblastoma and that the Veteran required twenty-four-hour supervision, watchful oversight, assistance with activities of daily living, medication assistance, emergency assistance, meal preparation, housekeeping, and transportation to and from medical appointments.  Accordingly, the Board finds the aid and attendance requirement satisfied.

In moving to the remaining income requirement, the Board notes as an initial matter that, in making its determination, it may consider only evidence contained in the claims file at the time of the Veteran's death.  See 38 C.F.R. § 3.1000(a).  This includes service department and VA treatment records which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).   Accordingly, after the Veteran's death, VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.  

In light of these principles, although the Appellant submitted additional materials beginning in June 2010, the Board may only consider evidence contained in the claims file as of May 1, 2010-the Veteran's date of death.

To be eligible for nonservice-connected pension, the Veteran's countable annual income must not exceed the specified MAPR, as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  In the Veteran's case, the applicable MAPR for a Veteran with no dependents at the aid and attendance rate was $19,736.00.  See 38 C.F.R. § 3.23(a)(2); M21-1, Part 1, Appendix B.
 
In calculating the Veteran's annual income, countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of a veteran.  Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272.  In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

Unreimbursed medical expenses (UMEs) paid by a claimant may be used to reduce the claimant's countable income-provided certain conditions are met.  Relevant to this case, UMEs paid within the 12-month annualization period are excluded from income if: (1) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (2) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (3) they were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).  For the purposes of the instant case, in order to be excludable, the Veteran's UMEs must exceed $986.80 (5 percent of $19,736.00).

In its August 2011 decision, the RO denied the Appellant's claim for accrued benefits because it determined that the Veteran's income exceeded the applicable MAPR of $19,736.  However, after reviewing the record and considering only the evidence that was in the Veteran's claims file as of May 1, 2010, the Board disagrees and, accordingly, will grant the Appellant's claim.

With regard to total income, in his March 2010 formal claim, the Veteran reported two income sources: SSA benefits of $308.00 per month and U.S. Civil Service retirement benefits of $2,058.94 per month.  A June 2010 SSA inquiry indicated that the Veteran was actually paid $404.50 per month by SSA.  Accordingly, the Board will use the $404.50 SSA figure in making its determination.

Annualizing the Veteran's income from the figures listed above provides a total income of $29,561.28 (($2,058.94 monthly U.S. Civil Service retirement benefits x 12 months) + ($404.50 monthly SSA benefits x 12 months)).

In regard to the Veteran's UMEs, in a February 2010 medical expense report, the Veteran listed the following medical expenses: (1) $96.40 per month for Medicare Part B; (2) $111.00 per month for additional private medical insurance; and (3) $130.00 per month for prescription medication.  Using the above figures for the months of March, April, and May 2010, produces a total of $1,012.20.

Additionally, as mentioned previously, in February 2010, the Veteran stated that he would be admitted to an assisted living facility.  In a March 2010 letter, Ashley Glen stated that the Veteran became a resident of its assisted living facility on February 15, 2010.  The letter further stated that the Veteran was privately paying $3,600.00 per month-or $118.35 per diem-for his residency.  Accordingly, for the whole months of March, April, and May 2010, the Veteran was to expend $10,800.00 ($3,600.00 per month x 3 months) to reside at the assisted living facility.  Additionally, the Veteran's expense to reside in Ashley Glen from February 15, 2010 to February 28, 2010 was $1,656.90 ($118.35 per diem x 14 days).  Adding together these two sums, the Veteran expended $12,456.90 to reside in Ashley Glen.

The Board acknowledges that in his June 2010 claim for accrued benefits, the Appellant stated that he had paid for the Ashley Glen expenses.  However, in a February 2010 statement, the Veteran indicated that the Appellant was solely responsible for handling all of the Veteran's affairs.  Additionally, in March 2010, the Veteran submitted a copy of a power of attorney appointing the Appellant as his attorney-in-fact.  Pursuant to this document, the Veteran granted the Appellant authority to maintain checking and savings accounts on the Veteran's behalf, issue and endorse checks in the Veteran's name, provide for the Veteran's care during illness, and pay for all of the Veteran's medical expenses.  

As explained during the August 2016 hearing, the Appellant and his representative clarified that the Appellant paid for the Veteran's Ashley Glen expenses as the Veteran's attorney-in-fact pursuant to the power-of-attorney that was submitted in March 2010.  See Hearing Tr. at p. 4-7.  In light of the Veteran's own statement, his power of attorney on file, and the argumentation received at the August 2016 hearing, the Board finds that the Ashley Glen expenses were paid by the Veteran.    

Combining the Ashley Glen expenses with the total produced from the Veteran's February 2010 medical expense report, provides a grand total of $13,469.10 in UMEs for adjudication purposes.  Subtracting the $986.80 five-percent-MAPR figure from the Veteran's $13,469.10 in UMEs results in $12,483.30 in allowable UMEs for income-determination purposes.

Subtracting this $12,483.30 in allowable UMEs from the Veteran's previously-calculated annual income of $29,561.28 produces a result of $17,077.98.  Removing the 98 cents from this new total-as 38 C.F.R. § 3.271(h) mandates that the Board disregards fractions of dollars in computing income-provides a new grand total of $17,077.00 in annual countable income for the Veteran for adjudication purposes for the year 2010.

As the Veteran's $17,077.00 in annual countable income was less than the applicable MAPR of $19,736.00, the Board finds that the Appellant's claim for accrued benefits based on a pending claim for nonservice-connected pension benefits, to include aid and attendance, is warranted.  See 38 C.F.R. §§ 3.3(a)(3), 3.23.  

ORDER

From February 12, 2010, entitlement to accrued benefits based on a pending claim for nonservice-connected pension benefits, to include aid and attendance, is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


